 



Exhibit 10.1
THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE THEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED (THE “SECURITIES
ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED,
TRANSFERRED, ASSIGNED, OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH SUCH
ACT AND THE RULES AND REGULATIONS THEREUNDER AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. TIMCO AVIATION SERVICES, INC. (THE “COMPANY”), WILL
TRANSFER SUCH WARRANT AND ANY SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
THEREOF ONLY UPON RECEIPT OF AN OPINION OF COUNSEL OR OTHER EVIDENCE, IN FORM
AND SUBSTANCE SATISFACTORY TO THE COMPANY, THAT THE REGISTRATION PROVISIONS OF
SUCH ACT HAVE BEEN COMPLIED WITH OR THAT SUCH REGISTRATION IS NOT REQUIRED AND
THAT SUCH TRANSFER WILL NOT VIOLATE ANY APPLICABLE STATE SECURITIES LAWS.
AMENDED AND RESTATED COMMON STOCK WARRANT CERTIFICATE
TIMCO AVIATION SERVICES, INC.
For the Purchase of Shares of Common Stock of TIMCO Aviation Services, Inc.
As of March 15, 2005
 
     FOR VALUE RECEIVED, LJH, LTD., or its registered assign(s) (the holder
hereof at all times being referred to herein as the “Holder”), is hereby granted
the right to purchase from TIMCO AVIATION SERVICES, INC., a Delaware corporation
(the “Company”), 62,444,874 shares of the authorized but unissued common stock
of the Company, par value $0.001 per share (the “Common Stock”), subject to
adjustment as provided herein (collectively, the “Warrant Shares”), at an
exercise price of $0.001 per share (“Exercise Price”), exercisable in whole, but
not in part, during the exercise period (the “Exercise Period”) that begins on
March 15, 2005 and ends at 5:00 p.m. on January 31, 2007 (the “Expiration
Date”), on the terms and conditions set forth in this Amended and Restated
Common Stock Warrant Certificate (the “Warrant Certificate”). The rights granted
to the Holder hereunder are sometimes collectively referred to herein as the
“Warrant.”
     1. EXERCISE
          1.1 EXERCISE OF WARRANT. At present, the Company has the following
securities outstanding, among others:
          (a) 8% senior subordinated convertible PIK notes due December 31, 2006
(“Senior Notes”) that will convert at their maturity into an aggregate of
143,392,114 shares of Common Stock; and
          (b) 8% junior subordinated convertible PIK notes due January 2, 2007
(“Junior Notes”) that will convert at their maturity into an aggregate of
2,310,774 shares of the Common Stock.

 



--------------------------------------------------------------------------------



 



Upon the maturity of the Senior Notes and the Junior Notes (collectively, the
Notes”), or upon the early conversion of all or a portion of the Notes into
shares of Common Stock (pursuant to an agreement between one or more of the
holders of such Notes and the Company), this Warrant shall become exercisable,
in whole or in part, at the option of the Holder. At any such time, Holder shall
have the right to purchase all or a portion of the remaining Warrant Shares (or,
in the case of a partial conversion of the Notes, the number of Warrant Shares
determined by multiplying the Warrant Shares by a fraction, the numerator of
which is the shares of Common Stock that were issuable in respect of the Notes
that have been converted at that time and the denominator of which is the total
number of shares of Common Stock that were issuable in respect of all of the
then outstanding Notes immediately prior to the early conversion of the
converted Notes). If this Warrant is exercised in part, this Warrant shall
remain exercisable as to the balance of the Warrant Shares until the Expiration
Date. No additional shares of Common Stock shall be issuable to Holder hereunder
if Company issues a premium (including a premium consisting of additional shares
of Common Stock) to the holders of the Notes in order to induce such holders to
convert their Notes into shares of Common Stock prior to the maturity of the
Notes. This Warrant shall be exercised by (i) surrendering this Warrant
Certificate, with the form of exercise notice attached hereto as EXHIBIT A duly
executed by the Holder, to the Company at its principal office, and (ii) making
payment to the Company of the aggregate Exercise Price for the Warrant Shares
being purchased in cash, by certified check, bank check or wire transfer to an
account designated by the Company. If this Warrant is exercised in part, Holder
shall receive a replacement Warrant Certificate for the balance of the Warrant
Shares.
          1.2 ISSUANCE OF WARRANT SHARES. The Warrant Shares purchased shall be
issued as of the close of business on the date on which all actions required to
be taken by the Holder and all payments required to be received by the Company,
pursuant to Section 1.1, shall have been so taken and received. Certificates for
the Warrant Shares so purchased shall be delivered, to the extent possible, in
such denomination or denominations as the Holder shall reasonably request and
shall be registered in the name of the Holder or such other name or names as
shall be designated by the Holder, and shall be delivered to the Holder or such
other person to as soon as practicable after this Warrant is surrendered and the
Exercise Price is received, but in any event within 10 business days thereafter.
          1.3 LEGEND. The certificates representing the Warrant Shares shall
bear the following legend unless and until the Company shall have received a
no-action letter from the Securities and Exchange Commission, an opinion of
counsel, or other evidence, in form and substance reasonably satisfactory to the
Company, that such legend is not required in order to ensure compliance with the
Securities Act:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE
WITH APPLICABLE SECURITIES LAWS OF ANY COUNTRY AND/OR STATE WITH RESPECT
THERETO, OR IN ACCORDANCE WITH AN OPINION OF COUNSEL

2



--------------------------------------------------------------------------------



 



OR OTHER EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
          1.4 RESERVATION AND AUTHORIZATION OF COMMON STOCK, REGISTRATION WITH
OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY. From and after the date hereof, the
Company shall at all times reserve and keep available for issuance upon the
exercise of the Warrant such number of its authorized but unissued shares of
Common Stock, free from preemptive rights, as will be sufficient to permit the
exercise in full of the Warrant. All shares of Common Stock issuable pursuant to
the terms hereof, when issued upon exercise of this Warrant with payment
therefor in accordance with the terms hereof, shall be duly and validly issued
and fully paid and nonassessable, not subject to preemptive rights and shall be
free and clear of any mortgage, pledge, deed of trust, lien, charge, encumbrance
or security interest of any kind.
     If any shares of Common Stock required to be reserved for issuance upon
exercise of this Warrant require registration or qualification with any
governmental authority under any federal or state law before such shares may be
so issued, the Company will in good faith and as expeditiously as possible and
at its expense endeavor to cause such shares to be duly registered.
     2. RIGHTS OF THE HOLDER
          2.1 NO RIGHTS AS SHAREHOLDER. The Holder shall not, solely by virtue
of this Warrant and prior to the issuance of the Warrant Shares upon due
exercise hereof, be entitled to any rights of a shareholder in the Company.
     3. TRANSFER OR LOSS OF WARRANT
          3.1 TRANSFER. Subject to compliance with federal and state securities
laws, the Holder may sell, assign, transfer or otherwise dispose of this Warrant
and the holder(s) of the Warrant Shares acquired upon the exercise of the
Warrant may sell, assign, transfer or otherwise dispose of all or any portion of
such Warrant Shares at any time and from time to time. Upon the sale,
assignment, transfer or other disposition of the Warrant, the Holder shall
deliver to the Company a written notice of such in the form attached hereto as
EXHIBIT B duly executed by Holder which includes the identity and address of any
such purchaser, assignor or transferee.
          3.2 LOSS. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification or bond, and upon surrender and cancellation of
this Warrant, if mutilated, the Company shall execute and deliver a new Warrant
of like tenor and date.
     4. REGISTRATION RIGHTS
          4.1 INCIDENTAL REGISTRATION. If the Company at any time proposes to
file on its behalf and/or on behalf of any of its security holders (the
“demanding security holders”) a Registration Statement under the Securities Act
on any form (other than a Registration Statement on Form S-4 or S-8 or any
successor form for securities to be offered in a transaction of the type
referred to in Rule 145 under the Securities Act or to employees of the

3



--------------------------------------------------------------------------------



 



Company pursuant to any employee benefit plan, respectively) for the general
registration of securities to be sold for cash with respect to the Common Stock
or any other class of equity security (as defined in Section 3(a)(11) of the
Exchange Act) of the Company, it will give written notice to the Holder and the
holders of Warrant Shares at least 15 days before the initial filing with the
Securities and Exchange Commission (the “Commission”) of such Registration
Statement, which notice shall set forth the intended method of disposition of
the securities proposed to be registered by the Company. The notice shall offer
to include in such filing the aggregate number of Warrant Shares, and the number
of shares of Common Stock for which this Warrant is exercisable, as the holders
of such Warrant Shares and/or the Holder may request.
     Notwithstanding the foregoing, no piggyback registration rights shall be
available if a shelf registration statement with respect to the Warrant Shares
is then in effect.
     The Holder and the holders of Warrant Shares shall advise the Company in
writing within 15 days after the date of receipt of such offer from the Company,
setting forth the amount of Warrant Shares for which registration is requested.
The Company shall thereupon include in such filing the number of Warrant Shares
for which registration is so requested, subject to the next sentence, and shall
use its best efforts to effect registration under the Securities Act of such
shares. If the managing underwriter of a proposed public offering shall advise
the Company in writing that, in its opinion, the distribution of the Warrant
Shares requested to be included in the registration concurrently with the
securities being registered by the Company or such demanding security holder
would materially and adversely affect the distribution of such securities by the
Company or such demanding security holder, then all selling security holders
(including any demanding security holder who initially requested such
registration), shall reduce the amount of securities each intended to distribute
through such offering on a pro rata basis. Except as otherwise provided in
Section 4.4, all expenses of such registration shall be borne by the Company.
          4.2 REGISTRATION PROCEDURE. If the Company is required by the
provisions of this Section 4 to effect the registration of any of its securities
under the Securities Act, the Company will, as expeditiously as possible:
          (a) prepare and file with the Commission a Registration Statement with
respect to such securities and use its best efforts to cause such Registration
Statement to become and remain effective for a period of time required for the
disposition of such securities by the holders thereof, but not to exceed one
year,
          (b) prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
to comply with the provisions of the Securities Act with respect to the sale or
other disposition of all securities covered by such Registration Statement until
the earlier of such time as all of such securities have been disposed of in a
public offering or the expiration of such Registration Statement as permitted
under paragraph (a) above;
          (c) furnish to the holders of such securities such number of copies of
a summary prospectus or other prospectus, including a preliminary prospectus, in

4



--------------------------------------------------------------------------------



 



conformity with the requirements of the Securities Act, and such other
documents, as such holders may reasonably request;
          (d) use its best efforts to register or qualify the securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions within the United States as the holders of such securities
shall request (provided, however, that the Company shall not be obligated to
qualify as a foreign corporation to do business under the laws of any
jurisdiction in which it is not then qualified or to file any general consent to
service or process), and do such other reasonable acts and things as may be
required of it to enable such holders to consummate the disposition in such
jurisdiction of the securities covered by such Registration Statement;
          (e) furnish, at the request of the holders of such securities, on the
date that the Warrant Shares are delivered to the underwriters for sale pursuant
to such registration or, if such Warrant Shares are not being sold through
underwriters, on the date that the Registration Statement with respect to such
Warrant Shares becomes effective, (1) an opinion, dated such date, of the
independent counsel representing the Company for the purposes of such
registration, addressed to the underwriters, if any, and if the Warrant Shares
are not being sold through underwriters, then to such holders, in customary form
and covering matters of the type customarily covered in such legal opinions, and
(2) a comfort letter dated such date, from the independent certified public
accountants of the Company, addressed to the underwriters, if any, and if the
Warrant Shares not being sold through underwriters, then to such holders and, if
such accountants refuse to deliver such letter to such holders, then to the
Company in a customary form and covering matters of the type customarily covered
by such comfort letters as the underwriters or such holders shall reasonably
request;
          (f) enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such securities;
and
          (g) otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission, and make available to its security holders,
as soon as reasonably practicable, but not later than 18 months after the
effective date of the Registration Statement, an earnings statement covering a
period of at least 12 months beginning after the effective date of such
Registration Statement, which earnings statements shall satisfy the provisions
of Section 11 (a) of the Securities Act.
     It shall be a condition precedent to the obligation of the Company to take
any action pursuant to this Section 4 in respect of the securities which are to
be registered at the request of the holders of such securities that such holders
shall furnish to the Company such information regarding the securities held by
such holders and the intended method of disposition thereof as the Company shall
reasonably request and as shall be required in connection with the action taken
by the Company.

5



--------------------------------------------------------------------------------



 



          4.3 EXPENSES. All expenses incurred in complying with Section 4,
including, without limitation, all registration and filing fees (including all
expenses incident to filing with the National Association of Securities
Dealers), printing expenses, fees and disbursements of counsel for the Company,
expenses of any special audits incident to or required by any such registration
and expenses of complying with the securities or blue sky laws of any
jurisdictions pursuant to Section 4.2(d), shall be paid by the Company, except
that the Company shall not be liable for any fees, discounts or commissions to
any underwriter in respect of the Warrant Shares sold by each such holder or for
the expenses of Holder’s counsel in connection with such registration.
          4.4 INDEMNIFICATION AND CONTRIBUTION
          (a) In the event of any registration of any of the Warrant Shares
under the Securities Act pursuant to this Section 4, the Company shall indemnify
and hold harmless the holders of Warrant Shares, each such holder’s directors
and officers, and each other person (including each underwriter) who
participated in the offering of such Warrant Shares and each other person, if
any, who controls each such holder or such participating person within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the holder or any such director or
officer or participating person or controlling person may become subject under
the Securities Act or any other statute or at common law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any alleged untrue statement of any material fact
contained, on the effective date thereof, in any Registration Statement under
which such securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or (ii) any alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and shall reimburse the holder or such director, officer or participating person
or controlling person for any legal or any other expenses reasonably incurred by
the holder or such director, officer or participating person or controlling
person in connection with investigating or defending any such loss, claim,
damage, liability or action; PROVIDED, HOWEVER, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any alleged untrue statement or alleged
omission made in such Registration Statement, preliminary prospectus, prospectus
or amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such holder specifically for use
therein. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of any such holder of Warrant Shares or such
director, officer or participating person or controlling person, and shall
survive the transfer of such securities by such holder.
          (b) Each holder of Warrant Shares, by acceptance thereof, agrees to
indemnify and hold harmless the Company, its directors and officers and each
other person, if any, who controls the Company within the meaning of the
Securities Act against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or any such person
may become subject under the Securities Act or any other statute or at common
law, insofar as such losses, claims,

6



--------------------------------------------------------------------------------



 



damages or liabilities (or actions in respect thereof) arise out of or are based
upon information in writing provided to the Company by such holder specifically
for use in the following documents and contained, on the effective date thereof,
in any Registration Statement under which securities were registered under the
Securities Act at the request of such holder, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereto, but
in an amount not to exceed the net proceeds received by such holder in the
offering.
          (c) If the indemnification provided for in this Section 4 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. The liability of any holder of Warrant Shares
hereunder shall not exceed the net proceeds received by it in the offering.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 (c) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No person guilty of fraudulent misrepresentation (within the meaning of
Section 11 (f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
          4.5 TERMINATION OF RESTRICTIONS. Notwithstanding any other provision
of this Warrant, the legend requirements of Section 1.3 shall terminate as to
any particular Warrant Shares when and so long as such security shall have been
effectively registered under the Securities Act and disposed of pursuant
thereto. Whenever the restrictions imposed by Section 1.3 shall terminate as to
any Warrant Shares, as hereinabove provided, the holder thereof shall be
entitled to receive from the Company, at the Company’s expense, a new
certificate representing such Warrant Shares not bearing the restrictive legend
set forth in Section 1.3.
          4.6 LISTING ON SECURITIES EXCHANGE. So long as any shares of Common
Stock shall be listed on a securities exchange, the Company shall, at its
expense, list thereon, maintain and, when necessary, increase such listing of,
all shares of Common Stock

7



--------------------------------------------------------------------------------



 



issued or, to the extent permissible under the applicable securities exchange
rules, issuable upon the exercise of this Warrant.
          4.7 SELECTION OF MANAGING UNDERWRITERS. The managing underwriter or
underwriters for any offering of Warrant Shares to be registered pursuant to
Section 4.1 shall be selected by the holders of Warrant Shares and shall be
reasonably acceptable to the Company.
     5. ANTI-DILUTION PROVISIONS
          5.1 ADJUSTMENT FOR STOCK DIVIDEND, ETC. If, prior to the expiration of
this Warrant by exercise or by its terms, the Company shall issue any shares of
its Common Stock as a stock dividend or subdivide the number of outstanding
shares of Common Stock into a greater number of shares, then the Exercise Price
per share of the shares of Common Stock purchasable pursuant to this Warrant in
effect at the time of such action shall be proportionately reduced and the
number of shares at the time purchasable pursuant to this Warrant shall be
proportionately increased; and conversely, in the event the Company shall
contract the number of outstanding shares of Common Stock by combining such
shares into a smaller number of shares, then the Exercise Price per share of the
shares of Common Stock purchasable pursuant to this Warrant in effect at the
time of such action shall be proportionately increased and the number of shares
at the time purchasable pursuant to this Warrant shall be proportionately
decreased. Any dividend paid or distributed upon the Common Stock in stock of
any other class or securities convertible into shares of Common Stock shall be
treated as a dividend paid in Common Stock to the extent that shares of Common
Stock are issuable upon the conversion thereof.
          5.2 OTHER ADJUSTMENTS. If, prior to the expiration of this Warrant by
exercise or by its terms, the Company shall be recapitalized by reclassifying
its outstanding Common Stock, or the Company or a successor corporation shall
consolidate or merge with or convey all or substantially of its or any successor
corporation’s property and assets to any other corporation or corporations, the
Holder of this Warrant shall thereafter have the right to purchase, upon the
basis and on the terms and conditions and during the time specified in this
Warrant, such shares of stock, securities or assets as may be issued or payable
with respect to, or in exchange for, the number of shares of Common Stock of the
Company theretofore purchasable upon the exercise of this Warrant. The amount of
any stock or securities, which the Holder of this Warrant becomes entitled to
purchase under this Section 5.2 shall be proportionally adjusted thereafter in
the same manner as provided by Section 5.1.
     6. MISCELLANEOUS
          6.1 NOTICES. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), or guaranteed overnight
delivery, to the Company at the address at which its principal business office
is located from time to time, and to the Holder at the address set forth in the
books of the Company.

8



--------------------------------------------------------------------------------



 



          6.2 EXPENSES; TAXES. All shares of Common Stock issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be validly issued,
fully paid and nonassessable, issued without violation of any preemptive rights
and free and clear of any mortgage, pledge, deed of trust, lien, charge,
encumbrance or security interest of any kind. The Company shall pay all expenses
in connection with, and all taxes and other governmental charges that may be
imposed with respect to any such stock issuance or transfer or the transactions
contemplated hereby (other than taxes on the income of any holder of Warrant
Shares or any such holder’s franchise taxes), unless such tax or charge is
imposed by applicable law upon such holder, in which case such taxes or charges
shall be paid by such holder, and the Company shall reimburse such holder
therefor on an after-tax basis; provided that such holder shall be required to
pay any taxes with respect to any transfer of such Common Stock to any other
person.
          6.3 NO IMPAIRMENT; REGULATORY COMPLIANCE COOPERATION; FURTHER
ASSURANCES. The Company shall not by any action, including, without limitation,
amending its charter documents or through any reorganization, reclassification,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other similar voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value (if any) of any
shares of Common Stock issuable upon the exercise of this Warrant above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant, free and clear of any
mortgage, pledge, deed of trust, lien, charge, encumbrance or security interest
of any kind, (c) obtain all such authorizations, exemptions or consents from any
governmental authority as may be necessary to enable the Company to perform its
obligations under this Warrant and (d) execute, acknowledge and deliver such
other further agreements, instruments and documents and do such further acts as
may be necessary to preserve and maintain in full force and effect this Warrant
and the rights of the Holder herein and to carry out more effectively the
provisions and purposes of this Warrant.
          6.4 AMENDMENT; WAIVER. This Warrant Certificate may not be modified,
amended, supplemented, canceled or discharged, except by written instrument
executed by the Company and the Holder. No failure to exercise, and no delay in
exercising, any right, power or privilege under this Warrant Certificate shall
operate as a waiver, nor shall any single or partial exercise of any right,
power or privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any preceding or succeeding breach of the same or any other provision,
nor shall any waiver be implied from any course of dealing between the Company
and the Holder. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts.

9



--------------------------------------------------------------------------------



 



          6.5 HEADINGS. The headings contained in this Warrant Certificate are
for convenience of reference only and are not to be given any legal effect and
shall not affect the meaning or interpretation of this Warrant Certificate.
          6.6 GOVERNING LAW; INTERPRETATION. This Warrant Certificate shall be
construed in accordance with and governed for all purposes by the laws of the
State of Delaware.
[SIGNATURES ON NEXT PAGE]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
duly executed and delivered, effective as of the day and year first above
written.

         
 
  TIMCO AVIATION SERVICES, INC.
 
       
 
  By:   /s/ Roy T. Rimmer, Jr.
 
       
 
  Title: Chairman and Chief Executive Officer
ATTEST:
         

          /s/ Philip B. Schwartz
                 
Philip B. Schwartz, Corporate Secretary
       

11



--------------------------------------------------------------------------------



 



EXHIBIT A
EXERCISE NOTICE
[To be executed only upon exercise of Warrant]
     The undersigned registered owner of the attached Warrant Certificate
irrevocably exercises this Warrant for the purchase of the number of shares of
Common Stock, par value $.001 per share (“Common Stock”), of TIMCO Aviation
Services, Inc. (the “Company”), as is set forth below, and herewith makes
payment therefor, all at the price and on the terms and conditions specified in
the attached Warrant Certificate and requests that certificates for the shares
of Common Stock hereby purchased be issued in the name of and delivered to the
person specified below whose address is set forth below.
Date: _______________
Amount of Shares Purchased: _______________
Aggregate Purchase Price: $_______________
Printed Name of Registered Holder: _______________
Signature of Registered Holder: _______________
NOTICE: The signature on this Exercise Notice must correspond with the name as
written upon the face of the attached Warrant Certificate in every particular,
without alteration or enlargement or any change whatsoever.
     Stock Certificates to be issued and registered in the following name, and
delivered to the following address:

     
 
   
 
(Name)  
 
   
 
   
 
(Street Address)  
 
   
 
   
 
(City) (State) (Zip Code)  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT NOTICE
[To be executed only upon transfer of Warrant]
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto the person named below, whose address is set forth below, the rights
represented by the attached Warrant Certificate to purchase the number of shares
of Common Stock, par value $.001 per share (“Common Stock”), of TIMCO Aviation
Services, Inc. (the “Company”), as is set forth below, to which the attached
Warrant Certificate relates, and appoints _______________ attorney to transfer
such rights on the books of the Company with full power of substitution in the
premises. If such shares of Common Stock of the Company shall not include all of
the shares of Common Stock now and hereafter issuable as provided in the
attached Warrant Certificate, then the Company shall promptly issue to the
undersigned a new Warrant Certificate of like tenor and date for the balance of
the Common Stock issuable thereunder.
Date: _______________
Amount of Shares Purchased: _______________
Aggregate Purchase Price: $_______________
Printed Name of Registered Holder: _______________
Signature of Registered Holder: _______________
NOTICE: The signature on this Assignment Notice must correspond with the name as
written upon the face of the attached Warrant Certificate in every particular,
without alteration or enlargement or any change whatsoever.
     Warrant Certificate for transferred Warrants to be issued and registered in
the following name, and delivered to the following address:

     
 
   
 
(Name)  
 
   
 
   
 
(Street Address)  
 
   
 
   
 
(City) (State) (Zip Code)  

 